               Case 18-12635-LSS       Doc 160     Filed 12/07/18    Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


 In re:                                            )       Chapter 11
                                                   )
 DAVID’S BRIDAL, INC., et al.,                     )       Case No. 18-12635 (LSS)
                                                   )
               Debtors.                            )       Jointly Administered
                                                   )


                                 ENTRY OF APPEARANCE


          PLEASE TAKE NOTICE and ENTER THE APPEARANCE of Daniel C. Kerrick,

 Esquire, on behalf of 4545 Kennedy, LLC, in the above referenced matter.


Dated: December 7, 2018
                                                 HOGAN♦MCDANIEL

                                                 /s/ Daniel C. Kerrick
                                                 Daniel C. Kerrick, DE I.D. No. 5027
                                                 1311 Delaware Avenue
                                                 Wilmington, DE 19806
                                                 (302) 656-7540
                                                 dckerrick@dkhogan.com
